MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                            FILED
regarded as precedent or cited before any
court except for the purpose of establishing                            Sep 11 2017, 5:40 am

the defense of res judicata, collateral                                     CLERK
                                                                        Indiana Supreme Court
estoppel, or the law of the case.                                          Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Richard Walker                                           Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General

                                                         Chandra K. Hein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Latoy Kisha Jordan,                                      September 11, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         48A04-1702-CR-407
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable David A. Happe,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         48C04-1512-F5-2099



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 48A04-1702-CR-407 | September 11, 2017        Page 1 of 5
                                             Case Summary
[1]   Latoy Kisha Jordan appeals the trial court’s revocation of her probation. She

      contends that the evidence is insufficient to support revocation. Finding the

      evidence sufficient, we affirm.


                                 Facts and Procedural History
[2]   On December 9, 2015, the State charged Jordan with level 6 felony criminal

      recklessness and level 5 felony carrying a handgun without a license. In March

      2016, Jordan and the State entered into a plea agreement whereby Jordan

      agreed to plead guilty to both charges in exchange for a sentencing cap of two

      years on any executed sentence imposed. The agreement further provided that

      Jordan would have no contact with the victim of one of her offenses, Amanda

      Folden. On April 11, 2016, the trial court sentenced Jordan to concurrent terms

      of two years executed for the level 6 felony and two years executed, plus three

      years suspended to probation for the level 5 felony. The terms and conditions

      of Jordan’s probation reiterated that she must comply with the no-contact order

      regarding Folden.


[3]   The State filed a notice of probation violation on October 26, 2016, alleging that

      Jordan violated her probation by committing a new criminal offense, i.e., class

      A misdemeanor invasion of privacy. During the probation revocation hearing,

      Folden testified that, despite the no-contact order, Jordan had contacted her at

      least six times. Jordan told Folden that she wished Folden was dead. Folden

      contacted the authorities, and a caseworker spoke with Jordan and warned her


      Court of Appeals of Indiana | Memorandum Decision 48A04-1702-CR-407 | September 11, 2017   Page 2 of 5
      to stop contacting Folden. Jordan did not stop, and continued to contact

      Folden. Based on the evidence presented, the trial court found that Jordan

      violated her probation, revoked one year of her probation, and ordered her to

      serve that year on in-home detention. This appeal ensued.


                                     Discussion and Decision
[4]   “Probation is a matter of grace left to trial court discretion, not a right to which

      a criminal defendant is entitled.” Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

      2007). It is within the trial court’s discretion to determine the conditions of

      probation and to revoke probation if those conditions are violated. Heaton v.

      State, 984 N.E.2d 614, 616 (Ind. 2013). A revocation proceeding is civil in

      nature, and the State must prove its allegations by only a preponderance of the

      evidence. Ind. Code § 35-38-2-3(f). We review insufficiency of evidence claims

      in a probation proceeding as we do any other sufficiency of the evidence

      question. Pierce v. State, 44 N.E.3d 752, 755 (Ind. Ct. App. 2015). We will not

      reweigh evidence or judge credibility of witnesses. Id. We look only at the

      evidence favorable to the State and all reasonable inferences therefrom. Id. One

      violation of a condition of probation is enough to support a probation

      revocation. Id. If the trial court’s finding of a violation is supported by

      substantial evidence of probative value, then we will affirm the revocation of

      probation. Id. When the alleged probation violation is the commission of a new

      crime, conviction of the new crime is not required. Id.




      Court of Appeals of Indiana | Memorandum Decision 48A04-1702-CR-407 | September 11, 2017   Page 3 of 5
[5]   Pursuant to her plea agreement, Jordan was ordered to have no contact with

      Folden, and one of the terms and conditions of Jordan’s probation was that she

      comply with the no-contact order regarding Folden. Tr. at 22; Appellant’s App.

      Vol. 2 at 49, 52. Another condition of Jordan’s probation was that she not

      commit any criminal offense. In its notice of probation violation, the State

      alleged that on or about October 17, 2016, Jordan committed invasion of

      privacy. To prove that Jordan committed that offense, the State was required to

      prove that she knowingly or intentionally violated a no-contact order issued as a

      condition of probation. See Ind. Code § 35-46-1-15.1(a)(6).


[6]   The State established Jordan’s commission of invasion of privacy by a

      preponderance of the evidence. The State presented evidence that Jordan

      contacted Folden numerous times while Jordan was incarcerated at the Marion

      County Volunteers of America. Jordan maintains that there was insufficient

      “proof that [a no-contact order] actually existed” regarding Folden because the

      State failed to specifically offer such order into evidence. Appellant’s Br. at 11.

      However, Randy Tracy, an investigator with the prosecutor’s office, testified

      that he specifically determined that there was a no-contact order in place under

      cause number 48C04-1512-F5-2099, before he requested Jordan’s caseworker to

      speak to Jordan and instruct her to cease contacting Folden. Moreover, there is

      no question that the terms and conditions of probation, as well as the plea

      agreement which included the no-contact order, were part of the trial court’s

      record in this cause. During the revocation hearing, Jordan never challenged

      the existence of the no-contact order or her knowledge thereof, she simply


      Court of Appeals of Indiana | Memorandum Decision 48A04-1702-CR-407 | September 11, 2017   Page 4 of 5
      claimed that it was Folden who was initiating the contact. Jordan’s

      insufficiency of the evidence argument in this regard is without merit, and her

      additional assertions challenging the sufficiency of the evidence are simply

      requests for this Court to reweigh the evidence, a task not within our

      prerogative on appeal. As the State proved by a preponderance of the evidence

      that Jordan committed invasion of privacy, we affirm the trial court’s

      revocation of one year of her probation.


[7]   Affirmed.


      Vaidik, C.J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 48A04-1702-CR-407 | September 11, 2017   Page 5 of 5